DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1–8 are cancelled. Claims 9-17 are pending.
The application, filed 12/25/2018 is a national stage entry of PCT/CN2018/079377, filed 03/17/2018.

Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent Application No. PCT/CN2018/079377 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) which claims priority under 35 U.S.C. 119(a-d) to CN 201810008453.7, filed Jan. 04, 2018, a claim for such foreign priority must be timely made in this application. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows: no certified copy of the original foreign application (CN 201810008453.7) or certification made by the foreign intellectual property authority in which the foreign application was filed has been placed in the file wrapper.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Examiner notes that the drawings presented do not represent the mode of operation of the invention. They are merely node graphs and plots of results obtained by operating of the 

Claim Objections
Claim 9 lines 1-3 and last 3 lines refer to the terms “a large-scale multi-state series-parallel system”, “a multi-state series-parallel system”, “the whole series-parallel system", and “the series-parallel system", it would be better to uniquify to avoid any possible antecedent issues.
Claim 15 uses the acronym or variable “k" and "wl” in its formulas, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 recites the limitation "the parallel subsystem" in line(s) 5-6. There is insufficient antecedent basis for this limitation in the claim. There are two different parallel subsystems anteceding this limitation: "a parallel subsystem formed only by connecting multiple components to the same parent node in parallel as the child nodes" and "a parallel subsystem formed by connecting multiple components and multiple nodes whose subordinate connections are all in series to the same parent node in parallel as the child nodes”.

Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 9 recites an approximate evaluation method (process, machine, manufacture = 2019 PEG Step 1 = yes), wherein for a multi-state series-parallel system converted to a tree structure, a connection structure between a parent node and child nodes is divided into four categories, the method comprises A) for the parallel subsystem formed only by connecting the components to the same parent node in parallel as the child nodes, calculating and comparing a continuization value, and calculating with Gaussian approximation or UGF (Universal Generating Function) to obtain a probability distribution of the parent node; B) for the parallel subsystem formed by connecting the components and the nodes whose subordinate connections are all in series to the same parent node in parallel as the child nodes, calculating and comparing the continuization value, and calculating with the Gaussian approximation or the UGF to obtain the probability distribution of the parent node, and calculating a probability distribution of the nodes whose subordinate connections are all in series with same methods as in a Step C) and a Step D); C) for the series subsystem formed by connecting the components to the same parent node in series, calculating with the UGF to obtain the probability distribution of the parent node; and D) for the series subsystem formed by connecting the components and the nodes whose subordinate connections are all in parallel to the same parent node in series as the child nodes, judging and discretizing a probability distribution of the nodes whose 
Independent claim 9 is substantially drawn to mathematical concepts. Calculating, comparing, and discretizing values, probability distributions, or to obtain a probability distribution of graph nodes are drawn to mathematical concepts, relationships, and/or equations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
As to the judging a probability distribution of nodes, if a claim limitation, under its broadest reasonable interpretation, covers Mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial Exception/Abstract idea into a practical application?= NO). 
Dependent claims recite mathematical relationships, concepts, formulas, equations, or calculations – mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).


Allowable Subject Matter 
Claims 9-17 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
While Lisnianski, Lz - transform for a Discrete-state Continuous-time Markov Process and its Applications to Multi-state System Reliability, discloses "UGF technique allows one to algebraically find the entire MSS performance distribution through the performance distributions of its elements" (see page 79, 1st paragraph),
and Hui Shen, U.S. Pre–Grant publication 20170324514, discloses "[0067] Multidimensional convolution calculation needs to be performed when update is performed for each node by means of density evolution, this dimension is equivalent to a quantized interval quantity, and generally, a quantized interval quantity is relatively large if a corresponding code length is relatively long. Therefore, overall complexity is relatively high. However, in this embodiment, Gaussian approximation is used as a basis. Gaussian approximation assumes that probability density distribution in the foregoing process is Gaussian. Therefore, one-dimensional probability density convolution needs to be performed instead of multidimensional convolution",
none of the references cited taken either alone or in combination disclose 
claim 9, "… approximate evaluation… comprises A) for the parallel subsystem formed only by connecting… components to the same parent node in parallel as the child nodes… calculating with Gaussian approximation or UGF (Universal Generating Function) to obtain a probability distribution of the parent node; B) for the parallel subsystem formed by connecting… components and… nodes whose subordinate connections are all in series to the same parent 
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		3/16/21Primary Examiner, Art Unit 2127